       Case 1:18-cr-00258-BLW Document 578 Filed 07/08/20 Page 1 of 10




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                            Case No. 1:18-cr-00258-BLW

        Plaintiff,                          MEMORANDUM DECISION
                                            AND ORDER
         v.

 PAVEL BABICHENKO,
 GENNADY BABITCHENKO,
 PIOTR BABICHENKO,
 TIMOFEY BABICHENKO,
 KRISTINA BABICHENKO,
 NATALYA BABICHENKO,
 DAVID BIBIKOV,
 ANNA IYERUSALIMETS,
 MIKHAIL IYERUSALIMETS,
 ARTUR PUPKO,

        Defendants.



                               INTRODUCTION
      Before the Court is Defendant Anna Iyerusalimets’s Motion Compel

Independent Defense Expert Review of Physical Evidence. Dkt. 423. For the

reasons explained below, the Court will grant the motion.

                                BACKGROUND
      Defendant Anna Iyerusalimets and nine others were indicted for allegedly




MEMORANDUM DECISION AND ORDER - 1
       Case 1:18-cr-00258-BLW Document 578 Filed 07/08/20 Page 2 of 10




engaging in a decade-long scheme to sell counterfeit smartphones. Dkt. 1. The

superseding indictment includes both conspiracy and substantive charges. Dkt.

201. All the substantive counts (other than those regarding money laundering) are

based on physical evidence – primarily cell phones and accessories. Dkt. 465 at 12.

      The defendants retained independent experts to examine the physical

evidence. Dkt. 423 at 3. The Defense requested the evidence be sent North

Carolina, where their experts are located. Dkt. 465-1 at 8. In early December 2019,

the Government agreed to send all items seized from the undercover purchases and

search warrants (more than 2,400 items in total) to the FBI office in Raleigh, North

Carolina. Dkt. 423 at 5. The Government insisted on having an agent present

during the inspections, against the Defense’s objections. Dkt. 423 at 5-6. Shortly

thereafter, the Government informed the Defense that they were unable to send all

2,400 items (weighing over 750 pounds) because the FBI office in Raleigh did not

have enough room to store the evidence. Dkt. 465-1 at 5. Further, the Government

was unable to send the batteries because of federal regulations limiting their

shipment. Id. Instead, the Government agreed to send a sample of approximately

115 phones. Id.

      The Defense received only 37 phones. Dkt. 423 at 7. The Government

admitted to mistakenly withholding six packages of items received from the




MEMORANDUM DECISION AND ORDER - 2
       Case 1:18-cr-00258-BLW Document 578 Filed 07/08/20 Page 3 of 10




undercover hand-to-hand purchases (41 phones total). Dkt. 465-1 at 2. A few

weeks later, the Government sent 7 phones from the hand-to-hand purchases for

the Defense’s unmonitored review. Dkt. 423 at 9.

      The Defense’s expert inspections of this evidence were monitored by Agent

Sheehan. Dkt. 423 at 9. Agent Sheehan asked the experts questions during their

inspection and filed a report thereafter. See Dkt. 492-1. Throughout this process,

the Government maintains the entirety of the evidence has been available for

monitored inspection in Boise, Idaho. Dkt. 465 at 2.

                               LEGAL STANDARD

      The government must allow the defense to inspect tangible items “if the item

is within the government’s possession, custody, or control” and either “the item is

material to preparing the defense,” “the government intends to use the item in its

case-in-chief,” or “the item was obtained from or belongs to the defendant.” Fed.

R. Crim. P. 16(a)(1)(e). If the government fails to comply with this rule, a court

may “order that party to permit the discovery or inspection; specify its time, place,

and manner; and prescribe other just terms and conditions.” Fed. R. Crim. P.

16(d)(2).

      Unless the court requires notice, a criminal defendant is “entitled to remain

silent as to what defense he will present.” United States v. Hernandez-Meza, 720




MEMORANDUM DECISION AND ORDER - 3
       Case 1:18-cr-00258-BLW Document 578 Filed 07/08/20 Page 4 of 10




F.3d 760, 765 (9th Cir. 2013). The work-product doctrine, which applies to both

civil and criminal proceedings, protects this right by “providing a privileged area

within which [the attorney] can analyze and prepare his client’s case.” United

States v. Nobles, 422 U.S. 225, 238 (1975). Because attorneys often rely on

“investigators and other agents” to prepare materials for trial, the work-product

doctrine also protects material produced by the attorney’s agents. Id. at 238-39.

                                    ANALYSIS

      The Defense argues (1) the Government should allow their experts to review

the evidence in Boise outside the presence of an FBI Agent and (2) the

Government’s failure to ship the entirety of the evidence to the Defense’s experts

in North Carolina amounts to bad faith. See Dkt. 423.

      A.     Government Monitoring of the Defense’s Expert Inspection

      The Defense argues their experts should be able to review the entirety of the

evidence outside the presence of an FBI agent. See Dkt. 423. Throughout this

dispute, the Government has made the evidence available for the Defense’s review

in Boise, Idaho. Dkt. 465 at 12; Dkt. 465-1 at 5. The Government, however, argues

the Defense is not entitled to an unmonitored review of the evidence because of its

delicate and volatile nature. Dkt. 465 at 12.

      Two areas of criminal prosecution provide guidance for this evidentiary




MEMORANDUM DECISION AND ORDER - 4
       Case 1:18-cr-00258-BLW Document 578 Filed 07/08/20 Page 5 of 10




issue: illegal drugs and child pornography. In a criminal prosecution regarding

illegal drugs, courts balance the defendant’s due process right to test the evidence

with the prosecution’s desire to preserve its integrity. In these cases, often the

entirety of the evidence supporting the charge is the substance and quantity of the

illegal drug. Therefore, courts hold the government’s interest in protecting the

evidence outweighs the defense’s interest in unfettered access to it. See United

States v. Reed, No. 1:04-CR-139, 2005 WL 1828737 (E.D. Tenn. Aug. 1, 2005)

(allowing the defense to independently examine and test the alleged marijuana, but

only in the presence of law enforcement to preserve the chain of custody and the

admissibility of the evidence); United States v. Pollock, 402 F. Supp. 1310 (D.

Mass. 1975) (giving the government the option to have an agent accompany the

drug sample while in the defense’s possession).

      In a criminal proceeding regarding child pornography, courts similarly

balance the need to protect the evidence with the defense’s interest in inspecting it.

See 18 U.S.C. § 3509(m). Tied to the defense’s interest in inspecting the evidence

is their ability to do so without the risk of accidentally exposing their defense or

trial strategy to the government. See United States v. Flinn, 521 F. Supp. 2d 1097,

1100 (E.D. Cal. 2007). In child pornography cases, courts balance this interest with

the sensitive nature of the evidence by requiring the government to provide the




MEMORANDUM DECISION AND ORDER - 5
       Case 1:18-cr-00258-BLW Document 578 Filed 07/08/20 Page 6 of 10




defense with an “ample opportunity” to examine the evidence “in a situation where

attorney-client privilege and work product will not be easily, accidentally exposed

to the government.” Id. at 1101. Thus, the defense’s interest in confidentiality

outweighs the government’s interest in completely protecting the evidence. Courts

strike a balance by allowing the defense an unmonitored review of the evidence

within a government facility, but prohibiting copying or removing the evidence

from the government’s possession. See United States v. O’Rourke, 470 F. Supp. 2d

1049 (D. Ariz. 2007) (holding the government sufficiently provided the defense

with ample opportunity to review the evidence by permitting the experts to

privately review the evidence in a government facility).

      Here, there exists a need to balance the Defense’s interest in privately

inspecting the cellphones with the government’s interest in protecting the evidence.

Like an illegal drug prosecution, the evidence underlying the substantive counts is

the evidence at issue – the cellphones, batteries, and accessories. Dkt. 465 at 12.

However, unlike a drug prosecution, the specific quantity of the evidence is not at

stake. Rather, the Government possesses more than 2,400 pieces of evidence for

this case. Id. at 11. Therefore, the need for an agent to accompany and protect the

evidence during inspection is entitled to less weight than it would in the case of a

drug prosecution.




MEMORANDUM DECISION AND ORDER - 6
       Case 1:18-cr-00258-BLW Document 578 Filed 07/08/20 Page 7 of 10




      Like in child pornography prosecutions, the Defense has a significant

interest in maintaining the confidentiality of their work product. The Government

argues Agent Sheehan was only present to ensure the evidence was “not damaged

or altered.” Dkt. 645 at 12. However, Agent Sheehan filed a report with the FBI in

which he describes the way the experts inspected the phones, notes they refrained

from inspecting the batteries and accessories, and includes quotes of findings the

experts apparently made during their inspection. Dkt. 492-1. This may have been

an innocent attempt to monitor the experts’ handling of the phones to ensure that

their physical integrity was maintained. But, even so, it infringes on the Defense’s

right to conceal their work product and any defense they intend to make at trial.

Further, any contention that the Defense’s experts will somehow tamper or destroy

the evidence is without merit. The Government previously sent samples of the

evidence to Samsung’s lab in Dallas for testing, apparently without the supervision

of an agent. Dkt. 423 at 8.

      The Government argues the principles guiding the examination of child

pornography evidence do not apply here because those cases involved the

“forensic” examination of the hard drives containing the evidence. Dkt. 465 at 13.

They argue that here, the cell phones are treated as tangible physical evidence, and

a forensic examination would be unnecessary and potentially harmful. Id. (noting




MEMORANDUM DECISION AND ORDER - 7
       Case 1:18-cr-00258-BLW Document 578 Filed 07/08/20 Page 8 of 10




that plugging the phones in could cause them to catch fire). However, the

procedures created in the child pornography cases do not stem from the forensic

nature of the examinations, but rather the sensitive nature of the evidence. See

O’Rourke, 470 F. Supp. 2d at 1054-59. Moreover, the Defense does not argue that

any potentially damaging forensic examination of the phones is required. For these

reasons, the Court finds the Defense’s interests in inspecting the evidence outside

of the presence of a government agent outweigh the Government’s interest in

preservation of the evidence.

      B.     Bad Faith by the Government

      The Defense argues the Government violated Rule 16 of the Federal Rules

of Criminal Procedure and acted in bad faith by failing to send the entirety of the

evidence to the Defense’s experts in North Carolina. However, “non-compliance

with Rule 16 does not amount to a due process violation absent bad faith.” United

States v. Zaragoza-Moreira, 780 F.3d 971, 981 (9th Cir. 2015). Moreover, the

Government did comply with Rule 16 by making the entirety of the evidence

available for review in Boise, Idaho. Dkt. 465 at 2; Dkt. 465-1 at 5; Dkt. 465-1 at

8.

      In seeking to further accommodate the experts chosen by the Defense, the

Government agreed to ship the evidence (weighing over 750 pounds) to North




MEMORANDUM DECISION AND ORDER - 8
       Case 1:18-cr-00258-BLW Document 578 Filed 07/08/20 Page 9 of 10




Carolina. Dkt. 423 at 6. Only upon realizing the lack of capacity at the Raleigh FBI

facility did the Government inform the Defense that it could only send samples of

the evidence. Dkt. 465-1 at 6. The Government’s mistake in forgetting to send the

phones received in hand-to-hand purchases is an oversight that does not amount to

bad faith. See Dkt. 465-1 at 2. Finally, the Government was unable to ship the

batteries because of the federal regulations regarding their transport. Dkt. 465-1 at

6; 49 C.F.R. § 173.185. Considering the foregoing, the Court finds that the

Government’s actions do not amount to bad faith.

      The Defense also argues that the Government’s system of numbering the

evidence constitutes bad faith. Dkt. 423 at 17-18. However, it is inevitable that a

case of this magnitude will require complicated methods of evidence identification.

Moreover, at the Defense’s request, the Government emailed a list of the numbered

evidence sent to the North Carolina office. Dkt. 465-1 at 2-3. The Government’s

failure to conveniently organize the evidence in a way most convenient to the

Defense does not amount to bad faith. See, e.g., Arizona v. Youngblood, 488 U.S.

51 (1988) (holding the police’s failure to preserve potentially useful evidence did

not amount to bad faith); Cf. Zaragoza-Moreira, 780 F.3d at 980 (finding bad faith

where the agent consciously suppressed exculpatory evidence).




MEMORANDUM DECISION AND ORDER - 9
      Case 1:18-cr-00258-BLW Document 578 Filed 07/08/20 Page 10 of 10




                                 CONCLUSION

      The Court finds the Defense is entitled to an unmonitored review of the

entirety of the evidence within the Government’s facility in Boise, Idaho. Because

the Government has consistently maintained the Defense’s right to access the

evidence in Boise throughout this proceeding, the Court finds no bad faith on the

part of the Government. The Government must continue to make the evidence

available for the Defense’s review in Boise, Idaho and must allow the Defense to

examine the evidence outside the presence of an FBI agent.

                                     ORDER
      IT IS ORDERED that:

      1.     Defendant’s Motion to Compel (Dkt. 423) is GRANTED, as detailed

in this decision. The Government shall permit the Defense experts to examine the

evidence in Boise, Idaho, outside the presence of any FBI agent or government

representative.



                                             DATED: July 8, 2020


                                             _________________________
                                             B. Lynn Winmill
                                             U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 10
